Chappell, District Judge,
dissenting.
I cannot concur with my colleagues in the able majority opinion. A belief that defendant is guilty, out of his own mouth and under his own law, impels an effort to give reason to it. I agree generally with the statement of facts appearing in the majority opinion except that there are some facts not recited which, to me, are important in this factual determining case.
Defendant Willard Behrens, 19 years old, driving his father’s car, met another youth, Reuben Herdt, in the afternoon of Sunday, July 28, 1940, the day of the alleged offense. Later in the evening they picked up two young girls, Irene Margheim, the deceased, being one of them, and took the girls with them in the car. Irene Margheim was the partner of defendant, and at the time of the tragedy was riding in the front seat with him. They drove around for a while, roller-skated, and lunched in taverns and cafes. The evening before, on Saturday, these boys and others had purchased a case of beer. They had been drinking beer during the afternoon of Sunday. In the evening, before the tragedy, the boys drank the last of the beer which they had purchased on Saturday night, two bottles each, before they got to Gering, where they drank some more beer at a tavern. There is no evidence that the girls drank any. Late at night the boys took the other girl home first, after which they started home with Irene Margheim. Defendant was not bothering her in any way, or pútting his arms around her at the time, but, when they had stopped the car before, he had done so. Defendant drove past the corner to turn towards her home, *680and' she said to him, “You should have turned -there,” and defendant replied: “I can’t., I am past. We will take Reuben home first.” Defendant testified that she then said, “Why don’t you take me home first?” “Take me home first or I will jump out.” Reuben Herdt testified that she said to defendant, “If you don’t stop and let her out, she would jump,” or “If you don’t take me home first, I will jump out,” or “Willard, if you don’t take me home, I will jump out.” She said that a couple of times, but defendant drove on, and immediately thereafter she jumped out of the car while it was going about 20 miles an hour. She left the car, however, from two to four blocks after they had passed the corner to turn to her home. Defendant himself testified that he did not know how she got out of the car. He did not know whether she jumped, or fell out, but he knew that she got out of there some way. The two boys heard the click of the door, felt the breeze when the door was opened, and she was out of the car, it being uncertain whether she stood on the running-board and tried to face the way the car was going or whether she went straight out. The defendant slowed up and closed the door, then resumed his previous speed, but .he did not stop.
Defendant testified that he asked Reuben Herdt, “Did she get up?” or “See if she is up. .If she ain’t, we better stop.” And that Reuben Herdt replied, “It looks like she did,” or “It looks like she is walking.” Reuben Herdt denies that he said this to defendant, and testified that he said to defendant, “Maybe we ought to stop,” but that defendant did not stop. In a statement made by defendant immediately after his arrest, he said, “We should have stopped, I know that.” Defendant drove on a mile or more, where Reuben Herdt, admittedly at defendant’s direction, threw the empty beer bottles out of the car, and defendant turned around and drove back to the place of the accident. They saw her lying in the road. He told his brother a short time after the accident that they went past the body. Defendant testified, “We saw something laying there and we didn’t stop.” In- his statement, made immediately after *681Ms arrest, he said, “She was laying there. * * * Right east, right west of them gas pumps. * * * On the south. * * * Kinda northeast and southwest. * * * Crumpled up. * * * Sideways,” but defendant did not stop the second time. He drove on to Gering by a devious route, on side streets, got his brother and another, then drove back to the place of the accident; saw the girl lying in the road, a crowd and the police, but he did not even stop the third time, for the reason, in his own words, “Because we knew it was against the law to monkey with a dead person or injured person.”' He drove on home, where he was arrested a few hours later. The girl was dead from a basal skull fracture caused by impact with the road. Defendant was tried by a jury of his peers, his own neighbors, and after a fair and impartial trial they found him guilty as charged in the information.
Defendant’s assignment that the trial court erred in its refusal to give his requested instruction No. 5, bearing upon the question of whether defendant had knowledge of the injuries or death, is without foundation in either law or fact.
In this kind of case, most courts hold that such knowledge, scienter, is not a necessary element for the state to prove beyond a reasonable doubt in order to convict the defendant. State v. Masters, 106 W. Va. 46, 144 S. E. 718. It is a matter of defense, and then only if present as an issue. It clearly appears in the state’s evidence that defendant had knowledge of such injuries or death, and although defendant first denies it, says that he did not even look back to see what happened, he thereafter admits it in Ms own evidence. It is never an issue when so admitted by defendant. Nevertheless, the trial court, in instructions given the jury three times, and both in the affirmative and the negative (see instructions Nos. 4, 6 and 7), placed the burden of proving scienter beyond a reasonable doubt upon the state. The defendant had the benefit of such favorable instructions.
Defendant’s chief contention, ably presented, is that the *682statute does not apply to this kind of case. He admits that Irene Margheim sustained an accident, as ordinarily defined, after leaving the car, but contends that his car was not involved in it. Can this defendant thus escape all responsibility under the law?
The statute involved is section 39-1159, Comp. St. Supp. 1939, which provides: “(a) The driver of any vehicle involved in an accident resulting in injury or death to any person shall immediately stop such vehicle at the scene of such'accident and any person violating this provision shall upon conviction be punished as provided in section 56 (Comp. St. Supp. 1939, sec. 39-1187) of this act.” True, there are also b andi c subdivisions of this statute, defining other offenses, but subdivision a, involved herein, defines a complete, separable offense, the violation of which is punishable by a complete, separable, statutory penalty. There is nothing complicated or uncertain in subdivision a. All its words are of ordinary significance. It is. not ambiguous. On the contrary, it is simple as the language that ordinary men can write. It was written and passed to prevent concealment, apprehend the guilty, and promote a humanitarian doctrine. In California the language of the statute, in so far as is here applicable, is exactly the same language as that of the Nebraska statute. Speaking of it, the California court said, in People v. Kinney, 28 Cal. App. (2d) 232, 82 Pac. (2d) 203: “That language clearly does not limit the performance of such acts to the drivers of automobiles which strike and injure a pedestrian, or which are involved in a collision with other vehicles. It includes all machines which are involved in accidents of any nature whatever in which another individual is injured or killed.”
To determine whether a car is involved in an accident, we must, by the evidence, determine its relationship to cause and effect. A cause is that which occasions or affects a result; a person or thing that is the occasion of an action or state; it is that without which the result would not have been; an agent that brings something about; that which produces an effect. An effect is that which is *683produced by an agent or cause; the immediate result of a cause. Involved means connected with something; drawn into a complication, or implicated; included by rational or logical construction; included necessarily, or carried as a consequence, which is that which follows something on which it depends, or the relation of an effect to its cause.
Whether the parties were negligent in any manner is beside the point here. If the latch on the car door had become loosened or defective, without fault on defendant’s part, so that the door had opened and deceased fell out without fault on her part, and impact with the road had killed her, it would be an accident in which his car was involved.
But here is the stronger case: Defendant’s conduct and actions of the deceased threw her from the car to the road while it was in motion, and she was killed. Defendant’s car was thereby involved in an accident. It was inextricably implicated to the same extent as if, when she was flying through the air, defendant’s car had struck and killed her. Defendant’s car was a part of the accident, and contributed to it. Without defendant’s car and conduct, there would have been no accident and no death. His car was part of it, and he was a party to it. To hold otherwise will open the gates to perfect motoristic, crimeless death, without fear of criminal prosecution and conviction for failure to stop, or for manslaughter. Courts should not adopt a construction which will lead to such consequences unless the language of the statute will admit of no other as logical construction, which is not true in this case.
The record shows that defendant is a young man whose general reputation for being a law-abiding citizen in the community is good. I would not object if the court should temper justice with mercy and reduce the sentence consistent with conviction for a felony, but in all other respects the judgment should be affirmed.
Paine, J., concurs in the dissent.